Citation Nr: 1745930	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-05 825	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial increased disability rating for service-connected posttraumatic stress disorder (PTSD) with alcohol abuse, presently rated as 30 percent disabling from July 11, 2007, as 50 percent disabling from March 3, 2010, and as 70 percent disabling from March 16, 2016.

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 

(The issue of entitlement to special monthly compensation for the Veteran's spouse based on the need of the aid and attendance of another person is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	B. Perry Morrison, Jr., Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This matter previously came before the Board in April 2015, at which time it remanded the issues on appeal for further development.  The Board notes that in its previous remand, it stated that the claim on appeal stemmed from a July 2010 rating decision.  This was an incorrect statement on the Board's part as the Veteran has filed a timely Notice of Disagreement with the initial rating assigned in the August 2009 rating decision.  As such, the issue on appeal is for an initial increased rating for service-connected PTSD, as described above.  

The April 2015 remand also included the issue of entitlement to aid and attendance (A&A) allowance for the Veteran's spouse, which the Board noted has been perfected as an appeal, but not yet certified to the Board.  That issue has since been certified under a separate docket number and is being addressed in a separate decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Inasmuch as the Board sincerely regrets any further delay in the adjudication of this claim, an additional remand is necessary.  

VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, to include records from other Federal agencies, such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2016).  The duty to assist also requires VA to make reasonable efforts to secure relevant records not in the custody of a Federal entity, including records from State or local government agencies.  38 C.F.R. § 3.159(c)(1).  

Beginning in March 2011, the Veteran has indicated that a state employment agency has deemed him to be unemployable due to his various psychiatric diagnoses.  This was repeated in an April 2011 statement, as well as indicated in an August 2011 application for TDIU.  The Board also notes that the Veteran's August 2011 TDIU application also included a statement indicating that the Veteran had been deemed unemployable by SSA.  

After a careful review of the record, it does not appear that VA has attempted to obtain any of the potentially relevant evidence held by either the state employment agency or SSA.  As such, efforts must be taken to obtain any outstanding evidence held by these entities.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any new evidence or arguments in support of his claim.

2. The AOJ should make all reasonable efforts to identify and obtain and associate with the record any outstanding records held by the State or local employment office referred to by the Veteran throughout his appeal.  All efforts to obtain these documents should be documented in the record.

3. The AOJ should make as many requests as necessary to obtain and associate with the record any outstanding records held by SSA pertaining to the Veteran's mental health and employability.  All efforts to obtain these documents should be documented in the record.

4. After the above has been completed, the AOJ should readjudicate the claims on appeal in light of all evidence of record.  If either benefit should remain denied or fail to be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




